In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 16-1568
RASHAD B. SWANIGAN,
                                                 Plaintiff-Appellant.
                                v.

CITY OF CHICAGO,
                                                Defendant-Appellee.
                    ____________________

        Appeal from the United States District Court for the
          Northern District of Illinois, Eastern Division.
          No. 08 C 4780 — Virginia M. Kendall, Judge.
                    ____________________

    ARGUED MAY 31, 2017 — DECIDED FEBRUARY 2, 2018
               ____________________

   Before KANNE, SYKES, and HAMILTON, Circuit Judges.
    SYKES, Circuit Judge. While on the lookout for a serial
bank robber, Chicago police oﬃcers misidentiﬁed Rashad
Swanigan as the perpetrator, arrested him, and detained him
for approximately 51 hours without a probable-cause hear-
ing. He was released when the state prosecutor decided not
to press charges, and police later found the true culprit.
2                                                  No. 16-1568

    Swanigan sued the oﬃcers involved in his arrest and de-
tention under 42 U.S.C. § 1983 alleging various constitutional
violations. He later ﬁled a related suit against the City
raising Monell claims. The suits were consolidated but
maintained separate case numbers and dockets, and the
district judge stayed the Monell suit to allow the suit against
the oﬃcers to proceed on its own. A jury found for Swanigan
on a single claim—for unconstitutionally prolonging his
detention—and awarded $60,000 in damages. Swanigan then
moved to lift the stay on his suit against the City. The judge
denied the motion and dismissed the suit entirely, ruling
that Swanigan waived most of his claims and that the others
were not justiciable. We vacated the dismissal order as
premature and remanded with instructions to allow
Swanigan to amend his complaint. Swanigan v. City of
Chicago, 775 F.3d 953 (7th Cir. 2015).
    With the stay lifted, Swanigan ﬁled an amended com-
plaint alleging constitutional injuries stemming from three
police-department policies: (1) a “hold” policy by which the
oﬃcers kept him in custody; (2) a policy of requiring detain-
ees to participate in police lineups; and (3) a policy regard-
ing the contents of the closed case ﬁle that continued to label
him as the bank robber. The judge dismissed the Monell suit
in its entirety.
   We aﬃrm. Swanigan cannot recover twice for the pro-
longed detention, and his other claims have no basis in
federal law. The Constitution has nothing to say about
unreliable police lineups that don’t taint a trial. Neither does
the Constitution address reputational harm from false or
misleading police reports. And Swanigan lacks standing to
No. 16-1568                                                 3

pursue injunctive or declaratory relief because the chal-
lenged policies are unlikely to harm him in the future.
                       I. Background
    Our earlier opinion contains a more complete description
of the facts and procedural history of the case; the following
is a condensed version. After cashing checks at a Chicago
bank in August 2006, Swanigan was stopped by two Chicago
police oﬃcers looking for the “Hard Hat Bandit,” who was
known to rob banks while wearing a yellow hard hat. After
learning that Swanigan’s automobile registration was sus-
pended, the oﬃcers searched the car and found a knife—and
a yellow hard hat. (Swanigan kept the knife in his car to peel
produce, and the hard hat was required for his job as a
construction worker.) Thinking Swanigan was the Hard Hat
Bandit, the oﬃcers arrested him for traﬃc violations and
unlawful use of a weapon and took him to the police station.
    Three hours into the detention, oﬃcers placed a “hold”
on Swanigan in order to keep him at the station while detec-
tives investigated him for a robbery linked to the Hard Hat
Bandit. While in custody the police used Swanigan as a ﬁller
in lineups for other investigations and as the target in
lineups investigating the Hard Hat Bandit robbery. Several
witnesses identiﬁed Swanigan as the robber.
    On the second full day after Swanigan’s arrest, a state
prosecutor assessed the case. She decided not to charge
Swanigan for the robbery after concluding that the identiﬁ-
cations were suspect. After 51 hours of detention without a
probable-cause hearing, Swanigan was released.
  A month later police entered a ﬁnal notation into
Swanigan’s case ﬁle: “Cleared—closed other exceptional.”
4                                                 No. 16-1568

Swanigan contends that because the police department
assigns the cleared-closed notation to the oﬀender’s ﬁle after
solving a crime, the designation labels him as the Hard Hat
Bandit. Although “other exceptional” conveys that he wasn’t
prosecuted, the ﬁle’s narrative account lists the reasons that
the police initially thought he was the perpetrator. And no
change was made to Swanigan’s ﬁle after the police arrested
the real Hard Hat Bandit. Swanigan contends that the case
ﬁle continues to cast suspicion on him as the Hard Hat
Bandit, giving rise to possible reputational harm and police
bias against him.
    Swanigan’s ﬁrst lawsuit named 20 oﬃcers and the City as
defendants and alleged nine separate constitutional and
state-law claims. Late in the litigation Swanigan tried to add
a Monell claim against the City, but the judge wouldn’t allow
the amendment. So he ﬁled a new freestanding Monell action
against the City, which was promptly consolidated with the
ﬁrst suit and stayed pending the disposition of the claims
against the oﬃcers. Partial summary judgment narrowed the
scope of the litigation, and a jury eventually found that the
oﬃcers had probable cause to arrest Swanigan at the bank
but that they unconstitutionally prolonged his detention. See
County of Riverside v. McLaughlin, 500 U.S. 44 (1991) (holding
that a detention lasting longer than 48 hours without a
judicial determination of probable cause is presumptively
unreasonable under the Fourth Amendment). In the end,
seven oﬃcers were held liable for the unduly long detention.
The jury awarded $60,000 in compensatory damages.
   In the related Monell suit against the City, Swanigan al-
leged constitutional injuries arising from nine separate
policies. After our remand, Swanigan trimmed his complaint
No. 16-1568                                                             5

in light of the jury’s verdict. The amended version centered
on the police department’s hold policy, its lineup policy, and
its policy regarding cleared-closed case reports. The City
moved to dismiss under Rules 12(b)(1) and 12(b)(6) of the
Federal Rules of Civil Procedure. The judge granted the
motion, and the case now returns to us for further review.
                            II. Discussion
    We review the judge’s dismissal order de novo. 1 Roake v.
Forest Pres. Dist. of Cook Cty., 849 F.3d 342, 345 (7th Cir. 2017).
Questions of standing are appropriately addressed via a
motion to dismiss under Rule 12(b)(1) for lack of subject-
matter jurisdiction. Berger v. NCAA, 843 F.3d 285, 289 (7th
Cir. 2016). A case is properly dismissed under Rule 12(b)(6)
if the complaint does not “state a claim to relief that is
plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007).
    Section 1983 provides a claim against a person acting un-
der color of law who deprives another of a federal right.
42 U.S.C. § 1983. A municipality is subject to § 1983 liability
if one of its policies caused the plaintiff’s harm. Monell v.
Dep’t of Soc. Servs. of New York, 436 U.S. 658 (1978).




1 We reject Swanigan’s contention that the judge abused her discretion by
taking judicial notice of the facts recited in our ﬁrst Swanigan opinion.
Our factual narrative rested on the trial record, and Swanigan doesn’t
dispute any part of it. If “the ﬁnding taken from the prior proceeding is
not subject to reasonable dispute, then the court has satisﬁed the eviden-
tiary criteri[on] for judicial notice.” Gen. Elec. Capital Corp. v. Lease
Resolution Corp., 128 F.3d 1074, 1082 (7th Cir. 1997) (quotation marks
omitted).
6                                                    No. 16-1568

A. Hold Policy
    Federal common law prevents § 1983 plaintiffs from re-
covering twice for the same injury. Janusz v. City of Chicago,
832 F.3d 770, 774 & n.1 (7th Cir. 2016). That means Swanigan
cannot recover from the City for the prolonged detention
because he was compensated for that constitutional violation
in his suit against the officers.
    Attempting to evade the double-recovery rule, Swanigan
contends that his detention occurred in three distinct stages:
(1) the arrest; (2) the three hours at the police station before
the hold was issued; and (3) the two days at the station after
the hold was placed. Because the seven officers found liable
for the detention each arrived during the third stage,
Swanigan argues that he hasn’t been compensated for the
arrest and first three hours.
    That argument falls flat. First, a jury found that the offic-
ers lawfully arrested Swanigan, and the City can’t be liable
“based on the actions of one of its officers when in fact the
jury has concluded that the officer inflicted no constitutional
harm.” City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986);
see also Thomas v. Cook Cty. Sheriff’s Dep’t, 604 F.3d 293, 305
(7th Cir. 2010) (observing that a municipality cannot be
found liable under Monell when “such a finding would
create an inconsistent verdict”) (emphasis omitted).
    The City isn’t liable for the first three hours at the station
either. Swanigan cannot carve out particular hours from his
detention as separately compensable. He faced a single
detention, not multiple detentions, and he’s entitled to only
one recovery though different constitutional theories sup-
port liability and different officers were involved. See Bosco
No. 16-1568                                                      7

v. Serhant, 836 F.2d 271, 281 (7th Cir. 1987) (“[O]nce the
plaintiff has been fully compensated for his injuries by one
or more of the tortfeasors, he may not thereafter recover any
additional compensation from any of the remaining tortfea-
sors.”) (quotation marks omitted).
    Moreover, even if Swanigan could split the detention into
separate segments, he’d still encounter two problems. First,
nothing suggests that the City’s hold policy caused the
prehold detention. That’s fatal: In a Monell case, “[t]he central
question is always whether an official policy … caused the
constitutional deprivation.” Glisson v. Ind. Dep’t of Corr.,
849 F.3d 372, 379 (7th Cir. 2017). Second, McLaughlin estab-
lishes that detentions lasting less than 48 hours are presump-
tively lawful and cannot be challenged on the basis of the
timespan alone. 500 U.S. at 56. Some additional factor, like
animus toward the detainee, must be present to rebut the
presumption. Id. No additional factor is present here, so
even if we considered the first three hours in isolation, the
claim is doomed.
    That rules out monetary relief, but Swanigan also seeks
an injunction against the hold policy. That request addition-
ally fails for lack of standing, which is “an essential and
unchanging part of the case-or-controversy requirement of
Article III.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560
(1992); see U.S. CONST. art. III, § 2, cl. 1. Because an injunction
is a forward-looking remedy, a plaintiff seeking this form of
relief has standing to sue for an alleged future injury only if
“the threatened injury is ‘certainly impending,’ or there is a
‘substantial risk’ that the harm will occur.” Susan B. Anthony
List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (quoting Clapper
v. Amnesty Int'l USA, 568 U.S. 398, 414 n.5 (2013)) (internal
8                                                             No. 16-1568

quotation marks omitted). “[P]ast injury alone is insuffi-
cient,” as is a threat of injury that is “merely conjectural or
hypothetical.” Simic v. City of Chicago, 851 F.3d 734, 738 (7th
Cir. 2017) (quotation marks omitted).
    The injury Swanigan forecasts—he says he might be
pulled over, arrested, and again subjected to an unconstitu-
tionally long detention—is layered with hypothetical and
nowhere near certain. That’s particularly true because we
assume that Swanigan will conform his conduct to the
requirements of the law and avoid arrest altogether. See
O’Shea v. Littleton, 414 U.S. 488, 497 (1974). Without a show-
ing of “a sufficient likelihood that he will again be wronged
in a similar way, [Swanigan] is no more entitled to an injunc-
tion than any other citizen.” City of Los Angeles v. Lyons,
461 U.S. 95, 111 (1983). 2
B. Lineup Policy
    During his detention, Swanigan was placed in several
lineups, and four eyewitnesses misidentified him as the
Hard Hat Bandit. His claim for damages against the City
rests on the Due Process Clause of the Fourteenth Amend-
ment. He alleges that the lineups were conducted improper-
ly and led to unreliable identifications.
     This argument goes nowhere because the mistaken iden-
tifications were never admitted in a trial. “[T]he constitu-
tional interest implicated in challenges to police
identification procedures is evidentiary in nature.” Alexander

2 Swanigan’s claim for declaratory relief fails for the same reason. See
Feit v. Ward, 886 F.2d 848, 857 & n.11 (7th Cir. 1989) (holding that claims
for declaratory relief, like claims for injunctive relief, require ongoing or
impending harm).
No. 16-1568                                                     9

v. City of South Bend, 433 F.3d 550, 555 (7th Cir. 2006). Specifi-
cally, the due-process right to a fair trial requires exclusion
of unreliable eyewitness identifications procured through
police misconduct. Perry v. New Hampshire, 565 U.S. 228, 238–
40 (2012) (synthesizing cases). But a misidentification “does
not in itself intrude upon a constitutionally protected inter-
est.” Manson v. Brathwaite, 432 U.S. 98, 113 n.13 (1977). In this
case Swanigan “could not possibly have been deprived of
his right to a fair trial since he was never tried.” Hensley v.
Carey, 818 F.2d 646, 649 (7th Cir. 1987).
    Trying a different route, Swanigan inventively describes
his coerced participation in lineups as an unconstitutional
“seizure within a seizure.” There’s no such thing. A Fourth
Amendment seizure occurs “when there is a governmental
termination of freedom of movement through means inten-
tionally applied.” Scott v. Harris, 550 U.S. 372, 381 (2007)
(quotation marks omitted). Being placed in a lineup while in
custody “does not curtail a person’s freedom of action”
because he has “already lost that freedom.” Wilkins v. May,
872 F.2d 190, 194 (7th Cir. 1989). Suspects are given any
number of compulsory instructions while seized, and
Swanigan’s logic would turn each command into a new
seizure. That’s plainly wrong. A person can’t be seized while
seized any more than he can jump while jumping. He’s
either seized or not; he isn’t extra seized when forced to sit
in a police car or stand in a lineup.
C. Cleared-Closed Case Policy
    Finally, Swanigan claims that the police department’s
policy regarding cleared-closed case files violates his consti-
tutional rights by continuing to label him as the Hard Hat
Bandit. He alleges that the policy harms him in two ways.
10                                                No. 16-1568

First, because the public can access the record with a Free-
dom of Information Act request, he might suffer reputation-
al harm. Second, if he is stopped by police, even for a routine
traffic matter, the officer might use the misleading case
report against him. Swanigan grounds this claim in the Due
Process Clause and seeks damages and an injunction ex-
punging the record.
   The City responds that the case file doesn’t actually label
Swanigan as the Hard Hat Bandit because it accurately
reports that the prosecutor declined to pursue charges based
on the unreliable identifications. This argument overlooks
the difference between “not guilty” and “innocent.” If
Swanigan is correct that the record could be read as continu-
ing to link him to the Hard Hat Bandit robbery, a reader
could reasonably surmise that he committed the crime but
the prosecutor simply couldn’t prove it beyond a reasonable
doubt. That, of course, isn’t the truth.
    Swanigan’s real problem is that the claim has no legal
anchor. The potential for public stigma isn’t cognizable as a
due-process violation because reputational harm doesn’t
deprive a person of life, liberty, or property. See Paul v.
Davis, 424 U.S. 693, 712 (1976). And it’s entirely speculative
to suggest that a police officer might use the cleared-closed
file to violate Swanigan’s rights in some unknown way in
some hypothetical future traffic stop. For these reasons,
Swanigan has neither a legal hook for this claim nor stand-
ing to seek an injunction.
                                                    AFFIRMED.
No. 16‐1568                                                        11 

    HAMILTON, Circuit Judge, concurring in part and dissenting 
in  part.  The  good  news  for  plaintiff  Swanigan  came  several 
years ago, when a jury awarded him $60,000 for the violation 
of  his  constitutional  rights  by  his  prolonged  detention  after 
his arrest, which had been lawful but mistaken. The issue in 
this  separate  Monell suit  is  whether  Swanigan  should  be  al‐
lowed to seek further relief in the form of additional damages 
or an injunction. I agree with my colleagues that Swanigan is 
not  entitled  to  additional  damages  based  on  what  has  been 
called the “hold past court call” policy or on his having been 
included in line‐ups while he was in custody. 
    I also agree that Swanigan does not have standing to seek 
an  injunction  against  the  “hold  past  court  call”  policy.  Ver‐
sions of this policy have been under constitutional attack for 
a generation. After a district judge declared the policy uncon‐
stitutional in 1986, the city immediately rescinded the policy, 
at least formally. Robinson v. City of Chicago, 868 F.2d 959, 962 
(7th Cir. 1989). Yet cases involving the same practice continue, 
as in Swanigan’s case. See, e.g., Lopez v. City of Chicago, 464 F.3d 
711,  721–22  (7th  Cir.  2006)  (reversing  dismissal  of  claim  for 
prolonged  post‐arrest  detention  for  investigation);  Willis  v. 
City of Chicago, 999 F.2d 284, 288–89 (7th Cir. 1993) (affirming 
finding that prolonged post‐arrest detention for investigation, 
before  Robinson  was  decided,  violated  Fourth Amendment), 
citing County of Riverside v. McLaughlin, 500 U.S. 44, 56 (1991). 
    Swanigan  cannot  obtain an injunction against future ap‐
plication of the “hold past court call” policy or practice to him. 
He has not shown a substantial risk that the city will apply 
this policy or practice to him in the future, at least not  without 
relying on an “attenuated chain of inferences” that impermis‐
sibly assumes future illegal state action. See Clapper v. Amnesty 
12                                                          No. 16‐1568 

Int’l  USA,  568  U.S.  398,  414  n.5  (2013);  City  of  Los  Angeles  v. 
Lyons, 461 U.S. 95, 105 (1983). 
    I respectfully dissent, however, from the decision to affirm 
dismissal of Swanigan’s challenge to the “cleared‐closed case” 
policy. He alleges that the Chicago Police Department main‐
tains a file on him that effectively—but falsely—identifies him 
as the “Hard Hat Bandit.” This is not a case where the police 
suspected him of those crimes but were unable to prove guilt 
beyond a reasonable doubt. There is no doubt here, as my col‐
leagues acknowledge. Swanigan was not the Hard Hat Ban‐
dit. In my view, he has standing to raise this claim, and on the 
merits he should be allowed to proceed past the pleadings. 
     On this issue of standing, Swanigan can show that he is at 
“substantial  risk”  of  being  harmed  by  the  “cleared‐closed” 
policy. “Substantial risk” is the correct standard. See Susan B. 
Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014) (“allega‐
tion  of  future  injury  may  suffice  if  the  threatened  injury  is 
‘certainly  impending,’  or  there  is  a  ‘“substantial  risk”  the 
harm will occur.’”), quoting Clapper v. Amnesty Int’l USA, 568 
U.S. 398, 414 n.5 (2013). On standing, the majority asserts that 
“it’s entirely speculative to suggest that a police officer might 
use the cleared‐closed file to violate Swanigan’s rights in some 
unknown way in some hypothetical future traffic stop.” Ante 
at 10. I respectfully disagree. There remains a substantial risk 
that harm will befall Swanigan, and, unlike with his challenge 
to  the  “hold  past  court  call”  practice,  without  having  to  as‐
sume  intentional  wrongdoing  by  either  Swanigan  or  police 
officers.  
    To begin with, the chances that Swanigan will be subjected 
to just a routine traffic stop are actually quite high. Over a pe‐
riod of several years, the same is true for any random civilian 
No. 16‐1568                                                                      13 

driver. In just one year, police stopped more than ten percent 
of all drivers nationwide. U.S. Dep’t of Justice, Bureau of Jus‐
tice  Statistics,  Police  Behavior  During  Traffic  and  Street  Stops, 
2011,       at      3,      tbl.    1,    https://www.bjs.gov/con‐
tent/pub/pdf/pbtss11.pdf. For all black drivers, that percent‐
age was higher, at 12.8 percent. Id. Over a five‐year period, the 
chance that a given black driver will be pulled over is approx‐
imately 50 percent. (0.8725 = .504).1 Over ten years, the chance 
increases  to  about  75  percent.  (0.87210  =  0.254).2  Cf.  I.N.S.  v. 
Cardoza‐Fonseca, 480 U.S. 421, 431 (1987) (applicant for asylum 
facing ten percent chance of persecution in country of origin 
would have “well‐founded fear of being persecuted” for pur‐
poses of immigration law). 
    Next,  consider  how  any  traffic  stop  of  Swanigan  in  Chi‐
cago is likely to unfold as long as the false information is in 
his police file. When the police carry out a traffic stop, they 
are entitled to demand the driver’s identification,  of course, 




                                                 
1  These rough calculations assume that no variable would cause certain 

drivers to be pulled over more than others. I am under no illusions that 
these  “ideal”  conditions  prevail  in  the  real  world,  but  I  doubt  that  any 
such  variables  would  alter  these  estimates  so  dramatically  as  to  make 
Swanigan’s risks insubstantial. 
2 In Chicago, the racial disparity may be higher. According to a State of 

Illinois study of traffic stop data, more than 76 percent of all traffic stops 
conducted  by  Chicago  police  involve  minority  drivers.  Illinois  Dep’t  of 
Transp., Illinois Traffic Stop Study Statewide & Agency Reports 2015, at 
146,  https://idot.illinois.gov/transportation‐system/local‐transportation‐
partners/law‐enforcement/illinois‐traffic‐stop‐study.  Nearly  half  of  all 
traffic stops in the city involve black drivers. Id. 
14                                                   No. 16‐1568 

and it is routine  to check the driver’s  record  for  active  war‐
rants, driving history, and criminal history. Those checks are 
done for important reasons, including officer safety. 
    If the files are checked, the officer checking Swanigan may 
well be told that the police department believes he committed 
a series of armed robberies. At that point, an officer’s normal 
caution  will  give  way  immediately  to  extreme  caution,  put‐
ting  Swanigan  at  a  much  higher  risk  that  any  movement 
might be misinterpreted as dangerous. And note that this sce‐
nario assumes lawful and reasonable actions by both Swani‐
gan and a police officer. How many cases have we seen in this 
country  of  unarmed  subjects, especially  men  of  color,  being 
shot and even killed by police based on hair‐trigger responses 
to innocent actions? In my view, these risks for Swanigan—
today—are  not  speculative  but  substantial.  He  has  alleged, 
and should be allowed to prove, that he has standing to chal‐
lenge the “cleared‐closed case” policy as applied to him. 
    On the merits of this claim, Swanigan would face a chal‐
lenge. Ordinarily a civilian has no cognizable legal interest in 
what police investigative files say about him. Paul v. Davis, 424 
U.S. 693, 697 (1976), held that even a public accusation by the 
police that a civilian was an “active shoplifter” did not violate 
the  due  process  clause  of  the  Fourteenth  Amendment.  But 
what Swanigan alleges here is an extreme case with substan‐
tial risk of tangible harm not present in that case. And there is 
virtually nothing to be said here for the integrity of the police 
files. At this point, after the conviction of the real Hard Hat 
Bandit, the police refusal to correct the files falsely labelling 
Swanigan the Hard Hat Bandit is arbitrary and capricious—
and dangerous.  
No. 16‐1568                                                          15 

    Constitutional law (not to mention common sense) estab‐
lishes that the police are entitled to rely on such information in 
their files, e.g., DeLuna v. City of Rockford, 447 F.3d 1008, 1011–
12 (7th Cir. 2006) (use of deadly force was reasonable based in 
part  on  officer’s  knowledge  of  suspect’s  history  of  violence 
and  weapons),  even  if  it  turns  out  to  be  mistaken.  See,  e.g., 
Herring v. United States, 555 U.S. 135, 146 (2009) (exclusionary 
rule  not  applicable  to  arrest  based  on  mistaken  information 
about active warrant); Catlin v. City of Wheaton, 574 F.3d 361, 
365–66 (7th Cir. 2009) (police acted reasonably in tackling man 
they  mistakenly  believed  was  armed  and  dangerous  felon 
who had announced his intention to flee or fight rather than 
be  arrested).  Note,  however,  that  in  Herring  the  Supreme 
Court  assumed  that  police  reliance  on  knowingly  false,  or 
even  recklessly  or  systematically  mistaken,  information 
would not be reasonable. 555 U.S. at 146. 
   Based on Swanigan’s allegations, it is hard to understand 
how the false information that is still in his police file is the 
product of anything other than knowing falsity or deliberate 
indifference to the truth. Why not allow a civilian who faces 
substantial risk of harm due to false police information an op‐
portunity to have that information corrected? 
    And on the other side of the scales, what harm would the 
Chicago police or public suffer if the plainly false information 
were corrected? Again, that information is not just unproven 
or contestable—it is false. I cannot think of any harm such a 
correction  would  cause  the  police,  and  it  might  well  help 
avoid a tragedy. I would allow Swanigan to pursue this claim 
on the merits beyond the pleadings so that the courts could 
address  it  and  its  potential  ramifications  based  on  real  evi‐
dence rather than allegations and theoretical arguments.